33 F.3d 63
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Johnie D. FORD, Defendant-Appellant.
No. 94-3088.
United States Court of Appeals, Tenth Circuit.
Aug. 25, 1994.

ORDER AND JUDGMENT1
Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.2


1
Defendant Johnie D. Ford filed this motion in district court seeking to reduce the sentence he received upon his conviction in 1989 for possession of cocaine with intent to distribute, 21 U.S.C. 841(a)(1), and carrying a firearm in connection with a drug trafficking offense, 18 U.S.C. 924(c).  As a basis for the district court's jurisdiction, Defendant asserted U.S.S.G. 3B1.2, Fed.R.Civ.P. 60, and 18 U.S.C. 3232.  The district court determined that none of these cited statutes or rules granted the court jurisdiction over Defendant's motion;  as a result, the court dismissed the motion.


2
We hold, and Defendant does not dispute, the district court properly concluded that it lacked jurisdiction to entertain his motion.   See generally United States v. Warner, 23 F.3d 287, 290 (10th Cir.1994) (district court's jurisdiction becomes very limited once it has imposed sentence).  Instead, Defendant asks us to construe his motion as a motion to vacate sentence pursuant to 28 U.S.C. 2255.  We hold that we are without authority to do so.  Once we have determined the district court lacked jurisdiction over Defendant's motion, we have no further jurisdiction over the matter.   See Bender v. Williamsport Area School Dist., 475 U.S. 534, 541 (1986) (if federal appellate court determines district court lacked jurisdiction, appellate court lacks power to reach merits) (citing  United States v. Corrick, 298 U.S. 435, 440 (1936)).


3
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case therefore is ordered submitted without oral argument